The CouRT
refused to give the instruction, as prayed, but instructed the jury, in effect, that if they should be satisfied by the evidence that Levin Stewart only retained the legal title as his security for $1,260, and permitted the plaintiff to take possession of the vessel, and use it for his own benefit, and that the plaintiff rigged, fitted out, and furnished the said vessel at his own expense, for the voyage mentioned in the policy, and that the vessel was built for and sold to the plaintiff; then the plaintiff had an insurable interest in the freight, and the representation made by the plaintiff’s agent to the underwriters was a sufficient disclosure of his interest.
The defendants’ counsel then prayed the Court to instruct the jury that the plaintiff could only recover a reasonable compensation for the freight.
The Court refused to give the instruction as prayed, but gave it with this qualification, to wit, unless the plaintiff should prove an express contract for a specific sum, fairly made; and that the bill *620of lading, although permitted by the defendants to be read in evidence, is not conclusive evidence of such a contract.
The Court also refused the defendants’ prayer to instruct the jury, that the bond of conveyance of the vessel from Stewart to Simmes was conclusive evidence of the ownership being in Stewart, and that Simmes had not an insurable interest in the freight as owner, as represented in the written order for insurance.
The Court also refused the defendants’ prayer to instruct the jury, that if they should find from the evidence, that the vessel was chartered at Buenos Ayres, by the agent of Burgurt and Ullhorn, Danish subjects, resident in the Danish. Island of St. Thomas, for a voyage thence to Havana, with leave to touch at St. Thomas, where her cargo, after touching there, was not taken out; that Buenos Ayres was in a state of revolt against Spain, but claiming to be independent, and that Havana was in subjection to Spain; that her papers were changed at St. Thomas, and the bill of lading there signed, the voyage was illegal, and the plaintiff cannot recover upon this policy.
The verdict was for the plaintiff.
Bills of exception were taken, but no writ of error.